Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 9 and 18 state “wherein one of the three occlusion planes is subdivided into two or more occlusion planes”.  It is not clear where in the specification any of the occlusion planes are subdivided into two or more occlusion planes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9, 10, 12-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mittleman et al. (US PGPUB 20190385373).
As per claim 1, Mittleman discloses a system (Mittleman, abstract) comprising:
one or more computer processors (Mittleman, [0006]);
one or more computer memories (Mittleman, [0006]);
a set of instructions stored in the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations (Mittleman, [0006]) comprising:
creating three occlusion planes associated with an interior cavity of a three-dimensional object included in a view (Mittleman, [0052] and [0115], where a “field of view object 1004” is used to model a field of view of a smart-home device/hazard detector; and [0119] and [0138], where walls or floors can be used as occlusion planes used to clip portions of the field of view object; the walls and floor map to at least 3 occlusion planes);
positioning the three occlusion planes based on a camera position and orientation (Mittleman, [0125] and [0148], where the generation of the floor/walls/doors/window of the room as part of the 3-D scene maps to positioning occlusion planes);
culling any objects or parts of objects that are in a line of sight between the camera and any one of the three occlusion planes (Mittleman, [0119] and [0123], where walls or floors can be used as occlusion planes used to clip portions of the field of view object); and
rendering the view from the perspective of the camera  (Mittleman, [0123], “causing a render of the field of view object 1004 to be displayed on the mobile device 166 in real-time”; thus what the smart-home device “sees” is rendered for the user to view).

As per claim 3, claim 1 is incorporated and Mittleman discloses wherein the three occlusion planes include a ceiling occlusion plane that extends from a top surface of a three-dimensional shape that is aligned with the cavity (Mittleman, [0109], where the virtual scene of the room includes a ceiling).

As per claim 4, claim 1 is incorporated and Mittleman discloses wherein the three occlusion planes include a floor occlusion plane that extends from a bottom surface of a three-dimensional shape that is aligned with the - 45 -cavity (Mittleman, [0109], where the virtual scene of the room includes a floor).

As per claim 5, claim 1 is incorporated and Mittleman discloses wherein the three occlusion planes include a room occlusion plane that extends from a top surface of a three-dimensional shape that is aligned with the cavity to a bottom surface of the three-dimensional shape (Mittleman, [0109], where the virtual scene of the room includes walls which extend from the ceiling to the floor).

As per claim 9, claim 1 is incorporated and Mittleman discloses wherein one of the three occlusion planes is subdivided into two or more occlusion planes (Mittleman, [0109], [0119] and [0138], where “walls” maps to an occlusion plane that is subdivided into four occlusion planes).

Regarding claims 10, 12-14, and 18, these claims recite a non-transitory computer-readable medium that performs the method of claims 1-9; therefore, the same rationale for rejection applies.

Regarding claims 19 and 20, these claims recite a non-transitory computer-readable medium that performs the method of claims 1 and 3-5; therefore, the same rationale for rejection applies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mittleman et al. (US PGPUB 20190385373) in view of Gu et al. (US PGPUB 20110094184).
As per claim 2, claim 1 is incorporated and Mittleman doesn’t disclose but Gu discloses wherein the three-dimensional object consists of point cloud or mesh data (Gu, [0009], where building data can be mesh data).  
Mittleman and Gu are analogous since both of them are dealing with the rendering and processing of 3D building image data. Mittleman provides a way of rendering views of a building from the perspective of smart-home devices/hazard detectors. Gu provides a way of tracking the path of smoke through a building using a building mesh. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the representation of building data as meshes taught by Gu into the modified invention of Mittleman such that the system will be able to make it easier for users to switch rendering mode of smoke particles (Gu, [0009]).

As per claim 11, claim 10 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mittleman et al. (US PGPUB 20190385373) in view of Cohen-Or et al. (NPL “A survey of visibility for walkthrough applications”) and in further view of McCrae et al. (US PGPUB 20100265248).
As per claim 6, claim 1 is incorporated and Mittleman doesn’t disclose but Cohen-Or discloses wherein the positioning of the three occlusion planes includes the following operations:  based on the camera position being above a top surface of a three-dimensional shape that is aligned with the cavity, moving the ceiling occlusion plane away from a view of the camera (Cohen-Or, Fig. 9 and Section 3, last 3 paragraphs, where the lines that determine which parts of the view are occluded depend on where the viewpoint is located; if it is located at area 3, the line T is completely invisible, and if it is located at area 2 (above the top (mapping to the ceiling) the line T is partly visible; this maps to moving the clipping line/plane when the viewpoint rises above the top/ceiling);
moving the floor occlusion plane behind the view of the camera (Cohen-Or, Fig. 9 and Section 3, last 3 paragraphs, where all the occlusion lines/planes extend from behind the camera view).
Mittleman and Cohen-Or are analogous since both of them are dealing with the clipping of 3D data. Mittleman provides a way of rendering views of a building from the perspective of smart-home devices/hazard detectors. Cohen-Or provides a way of moving clipping planes based on the location of the viewpoint. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the moving of clipping lines based on the viewpoint taught by Cohen-Or into the modified invention of Mittleman such that the system will be able to use a conservative estimate of the separating and supporting planes (Cohen-Or, Section 5.2, second-to-last paragraph).
Mittleman in view of Cohen-Or doesn’t disclose but McCrae discloses moving a room occlusion plane of the three occlusion planes to a point on the three-dimensional shape (McCrae, Fig. 5A and [0066], as the camera moves about the scene, the near clipping plane is dynamically adjusted to contain the changing minimum distance to the first object in the scene; this maps to the near clipping plane being on the object).
Mittleman in view of Cohen-Or and McCrae are analogous since both of them are dealing with the clipping of 3D data. Mittleman in view of Cohen-Or provides a way of moving clipping planes based on the location of the viewpoint and rendering views of a building from the perspective of smart-home devices/hazard detectors. McCrae provides a way of keeping the front clipping plane on the object in the scene. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the keeping of the front clipping plane on the object taught by McCrae into the modified invention of Mittleman in view of Cohen-Or such that the near clipping plane is dynamically updated to contain the changing minimum distances to the objects in the scene (McCrae, [0056]).

As per claim 7, claim 1 is incorporated and Mittleman doesn’t disclose but Cohen-Or discloses wherein the positioning of the three occlusion planes includes the following operations:  based on the position of the camera being below a bottom surface of a three-dimensional shape that is aligned with the cavity, moving a floor occlusion plane of the three occlusion planes away from a view of the camera (Cohen-Or, Fig. 9 and Section 3, last 3 paragraphs, where the lines that determine which parts of the view are occluded depend on where the viewpoint is located; if it is located at area 3, the line T is completely invisible, and if it is located at area 2 (below the bottom line (mapping to the ceiling) the line T is partly visible; this maps to moving the clipping line/plane when the viewpoint drops below the bottom/floor);
moving a ceiling occlusion plane of the three occlusion planes behind the view of the camera (Cohen-Or, Fig. 9 and Section 3, last 3 paragraphs, where all the occlusion lines/planes extend from behind the camera view).
See claim 6 rejection for reason to combine.
Mittleman in view of Cohen-Or doesn’t disclose but McCrae discloses moving a room occlusion plane of the three occlusion planes to a point on the three-dimensional shape (McCrae, Fig. 5A and [0066], as the camera moves about the scene, the near clipping plane is dynamically adjusted to contain the changing minimum distance to the first object in the scene; this maps to the near clipping plane being on the object).
See claim 6 rejection for reason to combine.

As per claim 8, claim 1 is incorporated and Mittleman doesn’t disclose but Cohen-Or discloses wherein the positioning of the - 46 -three occlusion planes includes the following operations:  based on the camera position being above a bottom surface of a three-dimensional shape that is aligned with the cavity and below a top surface of the three-dimensional shape  (Cohen-Or, Fig. 9 and Section 3, last 3 paragraphs, when the viewpoint is inside area 3, both top and bottom supporting lines are used as clipping planes and the line % is completely invisible), 
moving a ceiling occlusion plane of the three occlusion planes and a floor occlusion plane of the three occlusion planes behind a view of the camera  (Cohen-Or, Fig. 9 and Section 3, last 3 paragraphs, where all the occlusion lines/planes extend from behind the camera view).
See claim 6 rejection for reason to combine.
Mittleman in view of Cohen-Or doesn’t disclose but McCrae discloses moving a room occlusion plane of the three occlusion planes to a point on the three-dimensional shape (McCrae, Fig. 5A and [0066], as the camera moves about the scene, the near clipping plane is dynamically adjusted to contain the changing minimum distance to the first object in the scene; this maps to the near clipping plane being on the object).
See claim 6 rejection for reason to combine.

As per claim 15, claim 10 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 6, thus they are rejected on similar grounds.

As per claim 16, claim 10 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 7, thus they are rejected on similar grounds.

As per claim 17, claim 10 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 8, thus they are rejected on similar grounds.

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Monday through Friday from 9am through 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619